Filed 9/27/22 In re D.P. CA4/2


                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                  DIVISION TWO



 In re D.P. et al., Persons Coming Under
 the Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                            E078599

           Plaintiff and Respondent,                                      (Super.Ct.Nos. J285456 & J285457)

 v.                                                                       OPINION

 M.M.,

           Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Christopher B.

Marshall, Judge. Affirmed.

         Megan Turkat-Schirn, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Tom Bunton, County Counsel, and Joseph R. Barrell, Deputy County Counsel, for

Plaintiff and Respondent.


                                                            1
       The juvenile court terminated defendant and appellant, M.M.’s (mother)1 parental

rights to D.P. (born Mar. 2009) and K.V. (born Oct. 2015) (collectively the children). On

appeal, mother contends the court erred in declining to apply the beneficial parental

relationship exception to termination of her parental rights. We affirm.

                 I. FACTUAL AND PROCEDURAL BACKGROUND 2

       On March 7, 2020, personnel from plaintiff and respondent, San Bernardino

County Children and Family Services (the department), received allegations that

mother’s eldest daughter, L.B., who was living at mother and father’s residence with the

children, threatened to break the reporting party’s window, tried to force entry into the

reporting party’s home, and indicated that she had a gun and was going to shoot the

reporting party.3 It was reported that D.P. was at the home during the incident, where he



       1  Mother is the biological mother of K.V. and the biological, maternal
grandmother of D.P. D.P.’s biological mother had been deported years earlier and his
biological father had disappeared. D.P.’s biological mother “gave her consent for [D.P.]
to remain with . . . mother until he is a legal adult . . . .” The juvenile court denied
reunification services to D.P.’s biological parents and granted mother presumed mother
status as to D.P. D.P.’s biological parents are not parties to the appeal. J.V. (father), the
biological father of K.V., is not a party to the appeal.

       2  On June 3, 2022, we incorporated the record from mother’s petition for
extraordinary writ (see M.M. v. Superior Court (Sept. 21, 2021, E077501)) into the
record in the current matter.

       3  L.B., who was 17 years of age at the time of the report, was arrested after the
incident. The department apparently filed a section 300 petition as to her as well, but that
petition is not part of the record. L.B. went missing sometime after her release from
custody. Since L.B. was already a ward of the delinquency court, the department later
moved to dismiss the section 300 petition as to her. Instead, the juvenile court referred
her case to a section 241 committee. L.B. attained the age of majority during the
pendency of the case and is not a party to the appeal.

                                             2
was residing with mother without a verified guardianship. Responding officers tried to

contact mother, but she was not home

       Father, who was living in the home, had been the subject of a substantiated sexual

abuse allegation as to L.B. in 2018.4 Once contacted, mother reported that D.P.’s mother

was living in Mexico, to which she had been deported; D.P.’s biological father had

disappeared. Mother reported father had moved back into the home two weeks earlier,

that she had gone over the rules with him regarding how to treat the children, and that she

had no concerns despite the substantiated allegations of sexual abuse against father.

       On June 4, 2020, the department took the children into protective custody and

placed them with the foster parents. On June 8, 2020, the department filed Welfare and

Institutions Code5 section 300 petitions as to both children. On June 9, 2020, the court

detained the children. The allegations in the petitions, as amended and as pertinent here,

alleged domestic violence by parents in front of the children and issues with respect to

father’s presence in the home after substantiated allegations of sexual abuse against him.




       4  The allegations regarding the sexual abuse were substantiated, but the matter
was closed after mother took what the department deemed appropriate protective
measures, which included seeking a restraining order against father. However, it was
later revealed the court dismissed the application for a restraining order “due to lack of
prosecution.”

       5 All further statutory references are to the Welfare and Institutions Code unless
otherwise stated.

                                            3
       In the jurisdiction and disposition report filed on June 29, 2020, as to D.P., 6 the

department recommended the court remove him, deny his parents reunification services,

and grant mother presumed mother status. Mother “has raised [D.P.], considers him her

son, and wants presumed status as a parent.” D.P. said that mother was his “‘mom,

mom’”’; she was the only mother he knew. He said he would like to go back with

mother.

       Due to Covid-19 restrictions, visitation was limited to telephone and virtual visits,

which were supervised by the foster mother. On June 19, 2020, the foster mother

reported that during a visit on June 16, mother told D.P. to cry during court so that he

would be returned home; mother told D.P. if he did so, she would let him do whatever he

wanted, including playing video games all the time. When confronted by the social

worker, mother denied the allegation.

       In the July 7, 2020, jurisdiction and disposition report as to K.V., the social worker

reported that the prior investigation as to father involved him touching L.B.’s thighs and

taking naked pictures of her. The foster parents reported that K.V. “has not really asked

for her parents.” K.V. “has had phone calls with parents but she does not seem interested

in phone contact with parents. The child walks away.” The foster mother reported that

mother told K.V. that if asked, she should say she wants to come home. Mother denied

the incident; she said K.V. had a history of lying.



       6  On June 29, 2020, the department filed an amended petition as to D.P., on which
the court detained him on June 30, 2020. The children’s cases initially ran separately but
were later run contemporaneously.

                                             4
       Parents denied any prior sexual impropriety with L.B. Parents reported that father

had moved out of the home. At a hearing on July 8, 2020, the court ordered parents not

to discuss the case with K.V. In an additional information to the court report filed August

12, 2020, the social worker reported K.V. had “visits with both parents by video. The

visits have been going well, with no reported concerns about the parents’ interactions

with the child.”

       At the August 12, 2020, jurisdiction and disposition hearing for both children, the

court granted mother presumed mother status of D.P. The court found the allegations in

the petitions true, removed the children from parents’ custody, and ordered reunification

services. The court ordered mother not to discuss the case with the children.

       In the February 2, 2021, status review report, the social worker reported that

“mother has had facetime calls with the children twice a week for one hour each. The

facetimes have been scheduled for Monday and Wednesdays.” Mother had been

consistent in her “visitations whether they are in person or video call. Recently, the visits

have been moved to video call yet again.”

       Mother reported she was no longer in a relationship with father. The social

worker recommended parents “demonstrate, through time, that they are capable of safely

caring for the children.” The social worker wanted “to slowly increase the visitations.”

She was hopeful that the children would be able to reunify with parents “within the next

few months.”




                                            5
       At the hearing on February 11, 2021, the court continued mother’s reunification

services. The court gave the department authority to give mother overnight and weekend

visitation with the children.

       In the July 9, 2021, status review report, the social worker recommended the court

continue mother’s reunification services. K.V. had “quickly bonded to the caregiver.”

The social worker observed the children in their foster home and indicated that “both

children appear comfortable.” The foster mother “is having all of the children’s needs

met. [She] is happy to have the children in her home and is willing to continue to care for

the children.”

       Mother began having unsupervised visits with the children at the beginning of

March 2021. Mother informed the social worker that she lived alone and never left the

children with anyone else. However, on April 6, 2021, D.P. reported that mother had left

him at home with L.B. and her boyfriend. The social worker spoke with K.V. who

shared that L.B., who was pregnant, and her boyfriend now lived with mother. After two

months, mother eventually admitted that L.B. and her boyfriend were living in the home.

The social worker was concerned both because mother had been lying to her and that

since L.B. and her boyfriend were both adults, “they would need to complete live scans

for the department if they would be around the children and be in the home.” Since

mother did not make L.B. and her boyfriend available, the social worker limited mother’s

unsupervised visits to four hours.

       On June 14, 2021, the foster mother reported that mother stated that the social

worker had promised overnight visitation was to begin that weekend. The social worker

                                           6
responded that visits were limited to four hours. When the social worker asked mother

about it, mother reported that it was a misunderstanding.

       The social worker concluded that mother lacked any benefit from the programs in

which she was engaged. Mother had “lied on multiple occasions in regards to who the

children are exposed to, as well as trying to manipulate the time approved for her visits.

The undersigned does not believe that if the children were returned that the mother would

be honest with the undersigned regarding who is in the home and who provides

supervision of the children while she is at work. In addition, the undersigned has been

notified of how the mother will coach the children. The undersigned would like the

mother to be honest with the department and realize how coaching and manipulating

effects the children and their safety.”

       In a July 21, 2021, additional information to the court report, the social worker

reported that K.V. confided that during a visit the previous weekend, father had shown up

and argued with mother. Father denied the incident. At a hearing on July 21, 2021,

minors’ counsel requested the court consider terminating mother’s services and, pending

the contested hearing, require that mother’s visitation be supervised.

       In an additional information to the court report filed July 29, 2021, the social

worker asked parents about the incident reported by K.V. Parents denied the incident;

mother said she had not had any contact with father since the case began.

       The social worker asked D.P. how he felt in his foster placement; he responded

that “he is happier because his foster mother is always home with him to keep him safe

and reports he is comfortable.” The social worker opined that she did “not believe that

                                            7
the children could be safely returned given the multiple issues regarding coaching and

minimizing of issues. In addition, it is concerning at this point moving forward, if the

children were to reunify, that they would be coached to not come forward with the

Department if there were a safety risk in the home.”

       At the hearing on July 30, 2021, the department argued “the parents are actively

coaching the children, they are lying to the Department. Mother’s conjoint therapy has

been terrible, and it’s been terrible for the children because she is actively trying to

manipulate and coach them through those sessions.” “Mother has lied about who is

living in her home, she has been lying about her contact with father, and she has not

benefited, so, at this point, we are asking the Court reduce both parents’ visits, we’re

asking that both the parents’ visits be supervised as they clearly have not benefited.

Mother was leaving the Minors with unauthorized persons during her unsupervised visits

and then lying about it.”

       The court found, “Mother has failed to demonstrate benefit, that she minimizes the

domestic violence, that she has not been truthful on occasion with respect to the domestic

violence, with respect to who is in her home and who is allowed to supervise these

children when she had unsupervised visits.” “The Court does believe the visits should be

supervised. The Mother was leaving the children, when she had unsupervised visits, with

people who were not approved.” The court terminated parents’ reunification services and

set the section 366.26 hearing.

       On August 4, 2021, mother filed a notice of intent to file a petition for

extraordinary writ. On September 21, 2021, we dismissed the case after counsel failed to

                                             8
timely file the petition. (See fn. 2, ante.) On November 12, 2021, mother’s counsel filed

a motion for reconsideration of the order terminating reunification services.

       In the section 366.26 report filed November 16, 2021, the social worker

recommended the court terminate parents’ parental rights. The social worker reported,

“The mother has visited on August 1, September 4, and is scheduled to visit on October

23, and November 7. . . . Both of the parents have their visits with the children at the

park in Rialto. The parents have arrived on time and have been consistent. However, it

has been reported that there have been issues with the mother during her visits. She has

made comments to [D.P.] promising him a new phone if he tells the Department that he

wants to return to his mother. [The foster mother] addressed the situation with the

mother and she stopped. Again, during a recent visit, the mother asked [the children]

where their new schools were and what time they get out. Per the foster mother, she

struggles with [D.P.] after every visit with his behaviors.”

       The social worker further reported that the children had been living with the foster

parents since June 4, 2020. The children are appropriate “to be adopted due to their ages

. . . and . . . their caregivers’ willingness to pursue legalizing the parental relationship to

the child through adoption.” D.P. stated, “‘I want to be adopted by my foster parents.’

[D.P.] reports to love his grandmother but understands that [his foster] family will be his

forever family. [K.V.] has reported her desire to remain with the foster parents who she

identifies as her mother and father.” The social worker observed that the foster parents

were dedicated to the children “and committed to raising them to adulthood.” The social




                                              9
worker recommended the children “be freed from their birth parents in order to be placed

for adoption with” the foster parents.

       At the hearing on November 29, 2021, the court denied mother’s motion for

reconsideration of the order terminating reunification services as untimely. The court

instructed mother not to discuss the case with the children: “[I]f you continue to discuss

placement with the children or try to obtain information as to where their school is

located, and when they—what time they get out of school, the Court will be left with

information that shows that you have not benefited from the services that have been

provided and would further strengthen the prior order that was made to terminate family

reunification services.”

       On December 22, 2021, mother’s counsel filed a section 388 petition. Counsel

attached to the petition a letter from a licensed clinical social worker who interviewed

mother; the social worker concluded that “[s]evering the parent/child relationship would

deprive the children of a substantial, positive emotional attachment and [they] would be

greatly harmed by termination of parental rights.” On December 23, 2021, the court

denied the petition for failure to state new evidence or a change of circumstances and

because the proposed change did not promote the best interests of the children.

       At the section 366.26 hearing on January 13, 2022, mother introduced the

section 388 petition into evidence. The department argued, “It’s clear from the reports

that the visits are not frequent. They do lack frequency; that the visits with Mother, she’s

coaching the children, putting pressure on the children, asking them to say specific things

to the Department to try to sway them, ‘If you tell the Department you want to live with

                                            10
me, I'll get you “X.”’ [¶] . . . [¶] . . . [A]t this point, we do believe that no exception to

adoption applies. The visitation is infrequent. The quality of the relationship is not such

of a parent despite Mother’s claims and her attachments to the [section] 388 that it is. [¶]

And the children have indicated that they wish to be adopted. They are in the only

placement they've been placed in since removal, and adoption is the appropriate

permanent plan, as well as the legislative preference. So we are asking the Court follow

the recommendation.”

       The court noted, expressly referencing In re Caden C. (2021) 11 Cal.5th 614

(Caden C.), that “the question before the Court is not whether the parent may resume

custody of the child, instead the goal at the [section 366].26 hearing is specifically to

select and implement a permanent plan for the child. [¶] The Court must determine by

clear and convincing evidence whether the child or children are likely to be ad opted. If

so, and if the Court finds that there has been a previous determination that reunification

services be terminated, then the Court shall terminate parental rights to allow for

adoption. A statutory exception permits the Court, in exceptional circumstances, to

choose an option other than the normal option, which remains adoption.”

       The court further noted, “There is an exception, and it’s the parental benefit

exception as explained by the California Supreme Court: In order to establish this

exception, a parent must prove regular visitation and contact and a relationship, a

continuation of which would benefit the child such that the termination of parental rights

would be detrimental to the child.”




                                             11
       As applied to the instant case, the court found, “There has been what the Court

would concede as regular visitation and contact. However, there’s no evidence before the

Court that termination of parental rights would be detrimental to the children. [¶] . . . [¶]

[I]t has been reported that there have been issues with the mother during her visits. She

has made comments to [D.P.] promising him a new iPhone if he tells the Department he

wants to return to his mother. The caregiver addressed the situation with the mother and

she stopped. [¶] During her recent visit though, the mother asked [the children] where

their new schools were located and what time they got out of school. [¶] The foster

mother reports that she has struggles with [D.P.] after every visit with his mother and she

struggles with [D.P.’s] behavior.”

       “The social worker spoke to both [children] on separate occasions. [D.P.] stated

that he wants to be adopted by his foster parents. He loves his grandmother and

understands that [his foster] family will be his forever family. [¶] [K.V.] has also stated

she desires to remain with the foster parents, whom she identifies as her mother and

father. [¶] The report indicates that the foster parents . . . are dedicated to the children

and committed to raising them to adulthood.”

       Addressing the social worker’s opinion attached to mother’s section 388 petition,

the court noted, “there was no bonding study included in Mother’s . . . petition. The

therapist or licensed clinical social worker did not interview [the children]. And the

report is clearly from the mother’s point of view that the Court should not proceed with

adoption.”




                                             12
       The court concluded, “There has been no evidence presented at this hearing that

continuation of the mother and the father’s relationship with the children would benefit

the [children]. And there’s been no evidence presented that termination of parental rights

would be detrimental to [the children]. [¶] The Court is finding that the mother and

Father have failed to meet their burden of proof regarding the parental bond exception,

and that there's clear and convincing evidence that the children are both generally and

specifically adoptable.” The court terminated parents’ parental rights and ruled that

adoption would be the permanent plan.

                                     II. DISCUSSION

       Mother contends the court erred in declining to apply the beneficial parental

relationship exception to termination of her parental rights. She maintains “the juvenile

court failed to consider all of the appropriate factors under Caden C. and instead focused

on the reasons the reunification was terminated rather than the emotional detriment to the

children.” We disagree.

       “[T]he goal at the section 366.26 hearing is ‘specifically . . . to select and

implement a permanent plan for the child.’ [Citations.] To guide the court in selecting

the most suitable permanent arrangement, the statute lists plans in order of preference and

provides a detailed procedure for choosing among them. [Citation.] According to that

procedure, the court must first determine by clear and convincing evidence whether the

child is likely to be adopted. [Citation.] If so, and if the court finds that there has been a

previous determination that reunification services be terminated, then the court shall

terminate parental rights to allow for adoption. [Citation.] But if the parent shows that

                                             13
termination would be detrimental to the child for at least one specifically enumerated

reason, the court should decline to terminate parental rights and select another permanent

plan. [Citation.] As we have previously explained, ‘[t]he statutory exceptions merely

permit the court, in exceptional circumstances [citation], to choose an option other than

the norm, which remains adoption.’” (Caden C., supra, 11 Cal.5th at pp. 630-631.)

       “The exception at issue in this case is limited in scope. It applies where ‘[t]he

court finds a compelling reason for determining that termination would be detrimental to

the child due to one or more of the following circumstances: [¶] (i) The parents have

maintained regular visitation and contact with the child and the child would benefit from

continuing the relationship.’ [Citation.] From the statute, we readily discern three

elements the parent must prove to establish the exception: (1) regular visitation and

contact, and (2) a relationship, the continuation of which would benefit the child such

that (3) the termination of parental rights would be detrimental to the child.” (Caden C.,

supra, 11 Cal.5th at p. 631.) It is the parent who must prove all three elements by a

preponderance of the evidence; the parent must “show a ‘compelling reason for

determining that termination would be detrimental to the child . . . .’” (Id. at p. 635.)

       “A parent’s continued struggles with the issues leading to dependency are not a

categorical bar to applying the exception.” (Caden C., supra, 11 Cal.5th at p. 637, italics

added.) “[M]aking a parent’s continued struggles with the issues leading to dependency,

standing alone, a bar to the exception would effectively write the exception out of the

statute.” (Ibid., italics added.) “[W]e reject the paradoxical proposition, without any

basis in the statute or its history, that the exception can only apply when the parent has

                                             14
made sufficient progress in addressing the problems that led to dependency. Parents need

not show that they are ‘actively involved in maintaining their sobriety or complying

substantially with their case plan’ [citation] to establish the exception.” (Ibid., first italics

in original; second italics added.) “Issues such as those that led to dependency often

prove relevant to the application of the exception. . . . A parent’s struggles may mean

that interaction between parent and child at least sometimes has a ‘“negative” effect’ on

the child.” (Ibid.) “[T]he parent’s struggles with issues such as those that led to

dependency are relevant only to the extent they inform the specific questions before the

court: would the child benefit from continuing the relationship and be harmed, on

balance, by losing it?” (Id. at p. 638.) “Accordingly, whether the parent is or is not

‘ready for the children’s return to her custody’ is not, by itself, relevant to the application

of the parental-benefit exception.” (Ibid.)

       Here, the court found that mother had met the first prong of the beneficial parental

relationship exception: “There has been what the Court would concede as regular

visitation and contact.” Thus, we address only the second and third prongs, beneficial

relationship and detriment.

       A.     Beneficial Relationship

       On the second element, “the parent must show that the child has a substantial,

positive, emotional attachment to the parent—the kind of attachment implying that the

child would benefit from continuing the relationship.” (Caden C., supra, 11 Cal.5th at

p. 636.) Courts “assess whether ‘the child would benefit from continuing the

relationship.’ [Citation.] Again here, the focus is the child. And the relationship may be

                                              15
shaped by a slew of factors, such as ‘[t]he age of the child, the portion of the child’s life

spent in the parent’s custody, the “positive” or “negative” effect of interaction between

parent and child, and the child’s particular needs.’” (Id. at p. 632.) “[C]ourts often

consider how children feel about, interact with, look to, or talk about their parents.

[Citations.] Doing so properly focuses the inquiry on the child . . . .” (Ibid.)

       We review whether there is a beneficial relationship for substantial evidence.

(Caden C., supra, 11 Cal.5th at p. 639.) “[I]n assessing visitation and the relationship

between parent and child, the court must make a series of factual determinations. These

may range from the specific features of the child’s relationship with the parent and the

harm that would come from losing those specific features to a higher-level conclusion of

how harmful in total that loss would be. The court must also determine, for the particular

child, how a prospective adoptive placement may offset and even counterbalance those

harms. In so doing, it may make explicit or implicit findings ranging from specific

benefits related to the child’s specific characteristics up to a higher-level conclusion

about the benefit of adoption all told. All these factual determinations are properly

reviewed for substantial evidence.” (Id. at p. 640.)

       “In reviewing factual determinations for substantial evidence, a reviewing court

should ‘not reweigh the evidence, evaluate the credibility of witnesses, or resolve

evidentiary conflicts.’ [Citation.] The determinations should ‘be upheld if . . . supported

by substantial evidence, even though substantial evidence to the contrary also exists and

the trial court might have reached a different result had it believed other evidence.’

[Citations.] Uncontradicted testimony rejected by the trial court ‘“cannot be credited on

                                             16
appeal unless, in view of the whole record, it is clear, positive, and of such a nature that it

cannot rationally be disbelieved.”’” (Caden C., supra, 11 Cal.5th at p. 640.)

       Substantial evidence supported the court’s finding that mother and the children did

not have a beneficial relationship. Early on, the foster parents reported that K.V. “has not

really asked for her parents.” K.V. “has had phone calls with parents but she does not

seem interested in phone contact with parents. The child walks away.” D.P. reported that

mother had left him at the home with L.B. and her boyfriend, persons who had not been

screened by the department. D.P. expressed happiness with the foster mother who, as

opposed with mother, was “always home with him to keep him safe” and with whom he

was comfortable.

       Despite directions from the department and the juvenile court not to discuss the

case with the children, mother repeatedly attempted to manipulate the children to behave

in ways and reveal information, which would benefit herself. Contrary to mother’s

complaint, focusing on mother’s manipulation of the children was not improper because

it reflected on the negative interactions between mother and the children. (Caden C.,

supra, 11 Cal.5th at p. 632 [When determining whether the parent and the child have a

beneficial relationship, one of the focal areas is the “‘“positive” or “negative” effect of

interaction between parent and child . . . .’”].) Moreover, the foster mother would

struggle with D.P.’s “behaviors” after visits with mother.

       Furthermore, mother placed the children in the position of being present while she

and father argued with one another despite sustained allegations of domestic violence.

Mother failed her burden of proving that the children had a substantial, positive,

                                             17
emotional attachment to mother such that they would benefit from continuing the

relationship.

       Mother cites factors that she contends would support a determination that mother

and the children had a beneficial relationship. Those factors include the age of the

children, the portion of time the children spent in mother’s custody, and D.P.’s positive

statements about mother. Mother also complains that the juvenile court failed to order a

bonding study and about the lack of focus on the quality of the visits in the reports.

Mother contends the court failed to consider all the appropriate factors under Caden C.

       First, many of the positive statements made by D.P. about mother came

immediately after his detention. Although D.P. later asserted that he loved mother, that

statement came into context when he expressed his wish to be adopted by his foster

parents and his understanding they would be his “forever family.” Second, under the

substantial evidence standard of review, we do not search for evidence that is contrary to

the conclusion reached by the juvenile court; rather, we determine whether the juvenile

court’s ruling is supported by substantial evidence. Here, as discussed above, substantial

evidence supports the court’s determination.

       Third, mother never requested a bonding study, so she forfeited any argument that

the court erred in failing to order one. (Caden C., supra, 11 Cal.5th at p. 633, fn. 4

[“Trial courts should seriously consider, where requested . . . , allowing for a bonding

study . . . .”], italics added.) Fourth, any objections about the content of the reports

should have been made below. (In re Mary C. (2020) 48 Cal.App.5th 793, 801 [By

failing to object in the juvenile court to specific defects in the reports, parents forfeit any

                                              18
challenge to them on appeal.].) Mother never requested more detailed reports, never

requested the case logs, did not oppose the admission of the reports into evidence, did not

request the social worker testify at the section 366.26 hearing, and did not testify herself

at the hearing about the quality of visitation. Finally, the court explicitly referenced

Caden C., enumerated its required factors, and applied those to the facts of its case. We

discern no misapplication of the law here. To the extent the court did not provide a list of

reasons to support its findings, it was not required to do so. (In re A.L. (2022) 73

Cal.App.5th 1131, 1156 [“[W]e are aware of no requirement—and [mother] cites no

authority supporting the proposition—that the juvenile court, in finding the parental-

benefit exception inapplicable, must recite specific findings relative to its conclusions

regarding any or all of the three elements of the exception.”].)

       B.     Detriment

       “[I]n assessing whether termination would be detrimental, the trial court must

decide whether the harm from severing the child’s relationship with the parent outweighs

the benefit to the child of placement in a new adoptive home. [Citation.] By making this

decision, the trial court determines whether terminating parental rights serves the child’s

best interests.” (Caden C., supra, 11 Cal.5th at p. 632.) “Because terminating parental

rights eliminates any legal basis for the parent or child to maintain the relationship, courts

must assume that terminating parental rights terminates the relationship. [Citations.]

What courts need to determine, therefore, is how the child would be affected by losing

the parental relationship—in effect, what life would be like for the child in an adoptive

home without the parent in the child’s life.” (Id. at p. 633.) “[T]he question is just

                                             19
whether losing the relationship with the parent would harm the child to an extent not

outweighed, on balance, by the security of a new, adoptive home.” (Id. at p. 634.) A

parent’s issues, which lead to the dependency, may also be relevant to determining

detriment, particularly where those issues lead to a narrow bond between the parent and

the child. (Id. at p. 638 [Court erred in basing its decision on mother’s failure to maintain

sobriety or seek treatment for her addiction or mental health issues without concluding

that those failures affected her relationship with the child.].)

       “[W]hether termination of parental rights would be detrimental to the child due to

the child’s relationship with his parent—is discretionary and properly reviewed for abuse

of discretion.” (Caden C., supra, 11 Cal.5th at p. 640.) “A court abuses its discretion

only when ‘“‘the trial court has exceeded the limits of legal discretion by making an

arbitrary, capricious, or patently absurd determination.’”’ [Citation.] But ‘“‘[w]hen two

or more inferences can reasonably be deduced from the facts, the reviewing court has no

authority to substitute its decision for that of the trial court.’”’” (Id. at p. 641.)

       The court acted within its discretion in finding that termination of mother’s

parental rights would not be detrimental to the children. Here, as discussed ante, mother

failed to establish a beneficial relationship between her and the children. On the other

hand, the children were enjoying stability with the foster parents. K.V. had “quickly

bonded to the caregiver.” The social worker observed the children in their foster home;

“both children appear comfortable.” The foster mother “is having all of the children’s

needs met. [She] is happy to have the children in her home and is willing to continue to

care for the children.”

                                               20
       The children had been living with their foster parents since June 4, 2020, almost

19 months prior to the section 366.26 hearing. The social worker reported that the

children are appropriate “to be adopted due to their ages . . . and . . . their caregivers’

willingness to pursue legalizing the parental relationship to the child[ren] through

adoption.” D.P. stated, “‘I want to be adopted by my foster parents.’” He understood

“that the [foster] family [would] be his forever family.” K.V. reported her desire to

remain with the foster parents, whom she identified “as her mother and father.”

       The social worker observed the foster parents were dedicated to the children “and

committed to raising them to adulthood.” The social worker recommended the children

“be freed from their birth parents in order to be placed for adoption with” their foster

parents. Mother failed to show that the loss of the children’s relationship with her would

harm them to an extent not outweighed, on balance, by the security of a new, adoptive

home with their foster parents. Thus, the court acted within its discretion in determining

that the termination of mother’s parental rights would not be detrimental to the children.

                                     III. DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                  McKINSTER
                                                                                    Acting P. J.
We concur:

FIELDS
                            J.

RAPHAEL
                            J.

                                              21